 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 1 of 6 PageID #: 169



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 THE TRANSPARENCY PROJECT,                    §
                                              §
                      Plaintiff,              §
                                              §     CIVIL ACTION No. 4:20CV467
 v.                                           §
                                              §
 U.S. DEPARTMENT OF JUSTICE,                  §
 ET AL.,                                      §     JUDGE SEAN D. JORDON
                                              §
                      Defendants.             §

         DEFENDANT UNITED STATES DEPARTMENT OF JUSTICE
               CRIMINAL DIVISION’S MOTION TO DISMISS
         FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES

       Defendant United States Department of Justice Criminal Division (“DOJ CRM”)

moves to dismiss Plaintiff's complaint pursuant to Federal Rule of Civil Procedure Rule

12(b)(1) for lack of subject matter jurisdiction because Plaintiff failed to properly exhaust

administrative remedies.

                                             I.

                                    INTRODUCTION

       Plaintiff’s claims against DOJ CRM in this lawsuit arise out of two FOIA requests

that were submitted to DOJ CRM, dated October 26, 2018, and June 11, 2020. Plaintiff

failed to submit timely administrative appeals of either request. Thus, Plaintiff has failed

to properly exhaust administrative remedies against DOJ CRM, and DOJ CRM is due to

be dismissed from this lawsuit for lack of jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1).




Defendant DOJ CRM’s MTD                                                                 Page 1
 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 2 of 6 PageID #: 170



                                             II.

                                STATEMENT OF ISSUE

      Plaintiff failed to properly exhaust administrative remedies by failing to timely file

administrative appeals of the two FOIA requests submitted to DOJ CRM.

                                                   III.

                  STATEMENT OF UNDISPUTED MATERIAL FACTS

                                October 26, 2018 FOIA Request

       1.     By email dated October 26, 2018, Plaintiff submitted a FOIA request to

DOJ CRM for records related to five named third parties that were the subject of a U.S.

House of Representatives investigation. [Attachment 1: Declaration of Drew Lavine,

Exhibit A].

       2.     By email and letter dated November 9, 2018, the DOJ CRM Freedom of

Information Act/Privacy Act (“FOIA/PA”) Unit assigned request number CRM-

300684967 to Plaintiff’s first request. In the same letter, DOJ CRM advised Plaintiff

that his request was misdirected because it sought records maintained by the Executive

Office of the United States Attorneys (EOUSA). Plaintiff’s FOIA request does not seek

records relating to DOJ CRM. Instead, his request is for records which pertain to

EOUSA. The FOIA/PA Unit notified Plaintiff that DOJ CRM routed the request to

EOUSA and administratively closed the request file within the FOIA/PA Unit.

[Attachment 1: Declaration of Drew Lavine, Exhibits B and C].

       3.     In addition, Plaintiff was advised in the letter that if he was not satisfied

with the response to his request, he had ninety (90) days from the date of the response to


Defendant DOJ CRM’s MTD                                                                  Page 2
 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 3 of 6 PageID #: 171



file an administrative appeal with the Office of Information Policy (OIP). [Attachment 1:

Declaration of Drew Lavine, Exhibit C].

       4.     On November 9, 2018, the Criminal Division routed Plaintiff’s request to

EOUSA. [Attachment 1: Declaration of Drew Lavine, Exhibits D and E].

       5.     Plaintiff never filed an administrative appeal of the October 26, 2018 FOIA

Request.

                              June 11, 2020 FOIA Request

       6.     By email dated June 11, 2020, Plaintiff submitted a FOIA request to the

DOJ CRM seeking records disclosed by the FBI in another FOIA litigation, Judicial

Watch, Inc. v. U.S. Department of Justice, Case No. 1:18-cv-02563. The request at issue

in the Judicial Watch, Inc. FOIA litigation identified by Plaintiff pertains to the named

third parties identified in Plaintiff’s first request. [Attachment 1: Declaration of Drew

Lavine, Exhibit F].

       7.     The FOIA/PA Unit assigned request number CRM-301229808 to Plaintiff’s

second request.

       8.     On August 9, 2020, the FOIA Unit conducted searches of its electronic

filing system and shared drive to locate any records potentially responsive to Plaintiff’s

request. Those searches did not identify any records responsive to Plaintiff’s second

request.

       9.     By email and letter dated August 25, 2020, the FOIA/PA Unit advised

Plaintiff that DOJ CRM did not possess records responsive to his second request.

[Attachment 1: Declaration of Drew Lavine, Exhibits G and H].


Defendant DOJ CRM’s MTD                                                                 Page 3
 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 4 of 6 PageID #: 172



       10.    In addition, Plaintiff was advised in the letter that if he was not satisfied

with the response to his request, he had ninety (90) days from the date of the response to

file an administrative appeal with the Office of Information Policy (OIP). [Attachment 1:

Declaration of Drew Lavine, Exhibit H].

       11.    Plaintiff never filed an administrative appeal of the June 11, 2020 FOIA

Request.

       12.    On June 12, 2020, Plaintiff filed the complaint in the instant case. [Dkt. 1].

On July 20, 2020, Plaintiff filed an amended complaint. [Dkt. 5].

                                                 IV.

                                    STATEMENT OF LAW

       Before seeking judicial review of an adverse determination, a FOIA requester must

first submit a timely administrative appeal. 28 C.F.R. §16.8. Exhaustion of

administrative remedies is a mandatory prerequisite to a lawsuit under FOIA. See

Oglesby v. Dep't of the Army, 920 F.2d 57, 61–64 (D.C.Cir.1990). This means that a

requester under FOIA must file an administrative appeal within the time limit specified in

an agency's FOIA regulations or face dismissal of any lawsuit complaining about the

agency's response. See id. at 65 n. 9. If the requester did not timely appeal through the

agency's internal processes, a court is deprived of subject-matter jurisdiction to review

any lawsuit and must dismiss. See Kessler v. United States, 899 F.Supp. 644, 645

(D.D.C.1995).




Defendant DOJ CRM’s MTD                                                                  Page 4
 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 5 of 6 PageID #: 173



                                                V.

                                         ARGUMENT

      DOJ regulations require FOIA requesters to administratively appeal agency

responses within 90 days of receipt of the agency’s response. In both of its responses to

Plaintiff’s requests, the FOIA/PA Unit advised Plaintiff of his administrative appeal

rights and provided instructions for submitting an administrative appeal. The Plaintiff

did not administratively appeal the FOIA/PA Unit’s response to either request, meaning

Plaintiff failed to properly exhaust administrative remedies. As such, this Court must

dismiss Plaintiff’s claims against DOJ CRM for lack of jurisdiction.

                                               VI.

                                        CONCLUSION

       For the foregoing reasons, we respectfully request that this Court grant the
Defendant’s motion and dismiss Plaintiff’s claims against Defendant DOJ CRM.

                                          Respectfully submitted,

                                          STEPHEN J. COX
                                          UNITED STATES ATTORNEY

                                          /s/ Andrea L. Parker_________
                                          ANDREA L. PARKER
                                          Assistant United States Attorney
                                          Texas Bar No. 00790851
                                          350 Magnolia Avenue, Suite 150
                                          Beaumont, Texas 77701-2237
                                          Tel: (409) 839-2538
                                          Fax: (409) 839-2643
                                          Email: andrea.parker@usdoj.gov




Defendant DOJ CRM’s MTD                                                                 Page 5
 Case 4:20-cv-00467-SDJ Document 20 Filed 01/07/21 Page 6 of 6 PageID #: 174



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, a true and correct copy of the foregoing

document was filed electronically with the court and has been sent to counsel of record

via the court’s electronic filing system.

                                            /s/ Andrea L. Parker_________
                                            ANDREA L. PARKER
                                            Assistant United States Attorney




Defendant DOJ CRM’s MTD                                                               Page 6
